DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5, 6, 10, 13 and 14 are canceled.  Claims 1-4, 7-9, 11-12 and 15-16 are pending where claims 1-3 and 11 have been amended.  Claims 3 and 9 are withdrawn from consideration and claims 1-2, 4, 7-8, 11-12 and 15-16 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 and § 102 rejections of the claims over JP 2013199699 to Kaneko et al and EP 3225707 A1 to Haake et al have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections over JP 2013199699 to Kaneko et al and EP 3225707 A1 to Haake et al and § 102 rejection of the claims over US 2012/0082588 to Kobayashi et al have been maintained.
Notice of Claim Interpretation
	Instant claims 1-3 and 11 recite the limitation “(has/having) the following composition.” Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended (see MPEP 2111.03 IV).  In the instant case, instant claims 8 and 16 would be redundant if instant claims 1-3 and 11 were interpreted as closed language.  Therefore, for the purposes of search and consideration, the limitation “(has/having) the following composition” has been interpreted as open language which does not exclude additional, unrecited elements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, 11, 12, 15 and 16  is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by US 2012/0082588 to Kobayashi et al (cited by applicant in IDS).
Regarding claim 1, Kobayashi discloses numerous specific copper alloys lying within the instantly claimed composition, such as Kobayashi example 2 which comprises the following composition (Kobayashi, abstract, Examples, para [0037-0062], Table 1 No 2).
Element
Claimed wt%
Kobayashi 2 wt%
Lies within?
Sn
2-4
3.5
Yes
Zn
0.1-3
2.6
Yes
S
0.05-0.45
0.19
Yes
Pb
0-0.25
<0.02
Yes
Ni
0-0.6
<0.01
Yes
Sb
0-0.2
<0.02
Yes
P
Optionally 0-0.06
0.03
Yes
B
Optionally 0-0.03
~0
Yes
Zr
Optionally 0-0.03
~0
Yes

Balance
Balance
Yes


Regarding claims 2 and 11, the alloy of Kobayashi is subjected to casting and machining (Kobayashi, para [0044]) to turn the alloy into a “shaped product.”
Regarding claims 4, 7, 8, 12, 15 and 16, the alloy of Kobayashi lies within the instantly claimed ranges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1, 2, 4, 7, 8, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as obvious over JP 2013199699 to Kaneko et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Kaneko discloses numerous specific copper alloys lying close to the instantly claimed composition, such as Kaneko example 3 which comprises the following composition (Kaneko, abstract, Examples, para [0027-0035], Table 1 No 3).
Element
Claimed wt%
Kaneko 3 wt%
Lies within?
Sn
2-4
2.0
Yes
Zn
0.1-3
~0
No
S
0.05-0.45
0.15
Yes
Pb
0-0.25
~0
Yes
Ni
0-0.6
~0
Yes
Sb
0-0.2
~0
Yes
P
Optionally 0-0.06
0.03
Yes
B
Optionally 0-0.03
~0
Yes
Zr
Optionally 0-0.03
~0
Yes
Cu
Balance
Balance
Yes


	Example 3 of Kaneko differs from the instant claims in that example 3 of Kaneko does not contain zinc whereas the instant claims require 0.1-3 wt% Zn.  However, Kaneko discloses that 0.05-3.0 wt% of Zn (overlapping the instantly claimed range of 0.1-3 wt%) may be added to the alloy of Kaneko in order to improve the springiness, fatigue characteristics, corrosion resistance, wear resistance and strength of the alloy (Kaneko, para [0017]).

Regarding claims 2 and 11, the alloy of Kaneko may be formed into a shaped article by hot forging (Kaneko, para [0025]), e.g. hot forming.
Regarding claims 4, 7, 8, 12, 15 and 16, the alloy of Kaneko lies within the instantly claimed ranges.
Claim(s) 1, 2, 4, 7, 8, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as obvious over EP 3225707 A1 to Haake et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Haake discloses numerous specific copper alloys lying within the instantly claimed composition, such as Haake example 1 which comprises the following composition (Kobayashi, abstract, Examples, para [0028-0052], Table 1 No 1).
Element
Claimed wt%
Haake 1 wt%
Lies within?
Sn
2-4
4.8
No
Zn
0.1-3
3.0
Yes
S
0.05-0.45
0.55
No
Pb
0-0.25
0.01
Yes
Ni
0-0.6
~0
Yes

0-0.2
~0
Yes
P
Optionally 0-0.06
0.01
Yes
B
Optionally 0-0.03
~0
Yes
Zr
Optionally 0-0.03
~0
Yes
Cu
Balance
Balance
Yes


The tin and sulfur content of the examples of Haake are outside of the ranges of instant claim 1.
Haake more broadly discloses that the Sn content may be from 3.5-4.8 % by weight (overlapping the instantly claimed range) and that the S content may be from 0.25-0.65 % by weight (overlapping the instantly claimed range) (Haake, para [0011,0013]).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the Sn content of Haake to be from 3.5-4.8 % by weight (overlapping the instantly claimed range) and the S to may be from 0.25-0.65 % by weight (overlapping the instantly claimed range) as suggested by Haake, the motivation for doing so being to adjust the strength and corrosion resistance of the alloy and volume fraction of sulfides of the alloy (Haake, para [0011,0013]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Haake including the instantly claimed because Haake discloses the same utility throughout the disclosed ranges.
Regarding claim 2 and 11, the alloy of Haake is subjected to casting (Haake, para [0007]) to turn the alloy into a “shaped product.”
Regarding claims 4, 7, 8, 12, 15 and 16, the alloy of Haake overlaps the instantly claimed ranges.
Response to Arguments
11/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are patentable over Haake and Kaneko because the specific examples of Haake and Kaneko are outside of the instantly claimed ranges.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  Although Haake and Kaneko do not explicitly list specific examples of alloys falling within the instantly claimed ranges, the broader teachings of Haake and Kaneko reasonably suggest alloys overlapping the instantly claimed ranges and as such Haake and Kaneko present a prima facie case of obviousness over the instantly claimed alloy.
Applicant argues that the instant claims are patentable over Kobayshi because example 2 of Kobayashi  contains an amount of Fe which cannot be considered an inevitable impurity and which is excluded by the instant claims.  This is not found persuasive for multiple reasons.  First, example 2 of Kobayashi contains 0.04 wt% Fe, and Kobayashi (Kobayashi, Table 1) explicitly and unambiguously states that iron is an inevitable impurity present in amounts less than 0.5 wt% (Kobayashi, para [0034]).  Thus the amount of Fe in example 2 of Kobayashi is considered an inevitable impurity by Kobayashi.  Additionally, the instant claims do not exclude iron because the instant claims recite the transitional phrase “having.” Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended (see MPEP 2111.03 IV).  In the instant case, instant claims 8 and 16 would be redundant if instant claims 1-3 and 11 were interpreted as closed language.  Therefore, for the purposes of search and consideration, the limitation “(has/having) the following composition” has been interpreted as open language which does not exclude additional, unrecited elements.  If applicant intends for the claim to exclude additional unrecited elements the claim should be amended to recite the transitional phrase “consisting of.”

Applicant argues that Kobayashi requires Ni in a high amount whereas the instant claims require a Ni content of less than 0.6 wt%.  This is not found persuasive because Kobayashi example 2 contains less than 0.01 wt% Ni, lying within the instantly claimed composition range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738